Citation Nr: 1620101	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-36 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an effective date prior to April 19, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from October 1943 to February 1946.  He died in February 2013, and the appellant is his surviving spouse.  The appellant has been accepted as a substitute claimant for purposes of processing the claims to completion pursuant to 38 U.S.C.A. § 5121A (West 2014).  See September 2015 Substitution Memo, September 2015 Letter to Appellant.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted entitlement to service connection for PTSD and assigned a 50 percent disability rating, effective April 19, 2011.  A subsequent October 2012 rating decision increased the disability rating for the Veteran's service-connected PTSD to 70 percent, effective April 19, 2011.  

In September 2015, the Board remanded the claims for additional development.  The case has since been returned to the Board for further appellate review.

In addition, the Board has considered whether a claim of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised as part and parcel of the increased rating claim for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the RO granted entitlement to TDIU in a separate February 2015 rating decision, and the appellant has not filed a notice of disagreement (NOD) with the effective date that was assigned.  The Board notes that the appellant's representative expressed disagreement with the effective date in September 2015 correspondence (within the one-year appeal period); however, VA recently amended its regulations to require that claimants file NODs on a prescribed form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014); 38 C.F.R. § 20.201(a) (2015).  VA will not accept an expression of dissatisfaction or disagreement in any other format.  See, id.  These amended regulations apply to appeals filed on or after March 24, 2015, and, as here, where the prescribed form was provided to the claimant.  See April 2015 notice letter.  Thus, the Board finds that the issue of entitlement to TDIU is not currently in appellate status, and no further action is necessary at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issue of entitlement to an earlier effective date is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In a September 2015 statement, prior to the promulgation of a decision in the appeal, the appellant's representative indicated that they wanted to withdraw the appeal for the issue of entitlement to a higher initial evaluation for PTSD.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to a higher initial evaluation for PTSD. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In September 2015, the appellant's representative submitted a statement indicating that they wanted to withdraw the appeal for the issue of entitlement to a higher initial evaluation for PTSD.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for that issue, and it is dismissed.


ORDER

The appeal for the issue of entitlement to a higher initial evaluation for PTSD is dismissed.


REMAND

In a May 2016 letter, the appellant's representative referenced additional service records that had been submitted in September 2015.  He specifically mentioned an official unit history that listed the Veteran's name.  The claims file does include additional evidence received in September 2015, which included general orders and a copy of the "Story of the 97th Infantry Division" that was obtained from the Internet.  However, the claims file does not include an official unit history listing the Veteran's name that was received in September 2015.  As such, it appears that the appellant or her representative may have outstanding evidence that is relevant to the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant and her representative should be given the opportunity to submit any outstanding evidence.  In particular, they should be notified that the evidence referenced by the representative in a May 2016 letter has not been received or associated with the claims file (an official unit history listing the Veteran's name that was submitted in September 2015).  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  

If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


